UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarter ended March 31, 2014, or [ ] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Transition Period from to Commission file number: 000-09341 SECURITY NATIONAL FINANCIAL CORPORATION (Exact name of registrant as specified in its charter) UTAH 87-0345941 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 5300 South 360 West, Suite 250, Salt Lake City, Utah (Address of principal executive offices) (Zip Code) (801) 264-1060 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes [X] No [] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes [X] No [] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer [] Accelerated filer [] Non-accelerated filer [] (Do not check if a smaller reporting company) Smaller reporting company [X] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes [] No[X] Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date. Class A Common Stock, $2.00 par value Title of Class Number of Shares Outstanding as of May 14, 2014 Class C Common Stock, $.20 par value Title of Class Number of Shares Outstanding as of May 14, 2014 SECURITY NATIONAL FINANCIAL CORPORATION AND SUBSIDIARIES FORM 10-Q QUARTER ENDED MARCH 31, 2014 TABLE OF CONTENTS Page No. PART I- FINANCIAL INFORMATION Item 1. Financial Statements Condensed Consolidated Balance Sheets as of March 31, 2014 and December 31, 2013 (unaudited) 3-4 Condensed Consolidated Statements of Earnings for the Three Months Ended March 31, 2014 and 2013 (unaudited) 5 Condensed Consolidated Statements of Comprehensive Income for the Three Months Ended March 31, 2014 and 2013 (unaudited) 6 Condensed Consolidated Statements of Stockholders' Equity as of March 31, 2014 and March 31, 2013 (unaudited) 7 Condensed Consolidated Statements of Cash Flows for the Three Months Ended March 31, 2014 and 2013 (unaudited) 8 Notes to Condensed Consolidated Financial Statements (unaudited) 9 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 37 Item 3. Quantitative and Qualitative Disclosures about Market Risk 44 Item 4. Controls and Procedures 44 PART II - OTHER INFORMATION Item 1. Legal Proceedings 44 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 46 Item 3. Defaults Upon Senior Securities 46 Item 4. Mine Safety Disclosures 46 Item 5. Other Information 46 Item 6. Exhibits 47 2 SECURITY NATIONAL FINANCIAL CORPORATION AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS (Unaudited) Part I - Financial Information Item 1.Financial Statements. Assets March 31 December 31 Investments: Fixed maturity securities, held to maturity, at amortized cost $ $ Equity securities, available for sale, at estimated fair value Mortgage loans on real estate and construction loans, held for investment net of allowances for losses of $1,689,154 and $1,652,090 for 2014 and 2013 Real estate held for investment, net of accumulated depreciation of $9,941,411 and $9,658,599 for 2014 and 2013 Policy and other loans, net of allowances for doubtful accounts of $322,985 and $269,175 for 2014 and 2013 Short-term investments Accrued investment income Total investments Cash and cash equivalents Mortgage loans sold to investors Receivables, net Restricted assets Cemetery perpetual care trust investments Receivable from reinsurers Cemetery land and improvements Deferred policy and pre-need contract acquisition costs Mortgage servicing rights, net Property and equipment, net Value of business acquired Goodwill Other Total Assets $ $ See accompanying notes to condensed consolidated financial statements. 3 SECURITY NATIONAL FINANCIAL CORPORATION AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS (Continued) (Unaudited) March 31 December 31 Liabilities and Stockholders' Equity Liabilities Future life, annuity, and other benefits $ $ Unearned premium reserve Bank and other loans payable Deferred pre-need cemetery and mortuary contract revenues Cemetery perpetual care obligation Accounts payable Other liabilities and accrued expenses Income taxes Total liabilities Stockholders' Equity Common Stock: Class A: common stock - $2.00 par value; 20,000,000 shares authorized; issued 11,844,677 shares in 2014 and 11,807,287 shares in 2013 Class B: non-voting common stock - $1.00 par value; 5,000,000 shares authorized; none issued or outstanding - - Class C: convertible common stock - $0.20 par value; 15,000,000 shares authorized; issued 13,294,792 shares in 2014 and 13,301,908 shares in 2013 Additional paid-in capital Accumulated other comprehensive income, net of taxes Retained earnings Treasury stock at cost - 1,103,299 Class A shares in 2014 and 1,141,021 Class A shares in 2013 ) ) Total stockholders' equity Total Liabilities and Stockholders' Equity $ $ See accompanying notes to condensed consolidated financial statements. 4 SECURITY NATIONAL FINANCIAL CORPORATION AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF EARNINGS (Unaudited) Three Months Ended March 31 Revenues: Insurance premiums and other considerations $ $ Net investment income Net mortuary and cemetery sales Realized gains on investments and other assets Other than temporary impairments on investments ) ) Mortgage fee income Other Total revenues Benefits and expenses: Death benefits Surrenders and other policy benefits Increase in future policy benefits Amortization of deferred policy and pre-need acquisition costs and value of business acquired Selling, general and administrative expenses: Commissions Salaries Provision for loan losses and loss reserve Costs related to funding mortgage loans Other Interest expense Cost of goods and services sold-mortuaries and cemeteries Total benefits and expenses Earnings before income taxes Income tax expense ) ) Net earnings $ $ Net earnings per Class A Equivalent common share (1) $ $ Net earnings per Class A Equivalent common share-assuming dilution (1) $ $ Weighted-average Class A equivalent common share outstanding (1) Weighted-average Class A equivalent common shares outstanding-assuming dilution (1) (1) Net earnings per share amounts have been adjusted retroactively for the effect of annual stock dividends. The weighted-average shares outstanding includes the weighted-average Class A common shares and the weighted-average Class C common shares determined on an equivalent Class A common share basis. Net earnings per common share represent net earnings per equivalent Class A common share. Net earnings per Class C common share is equal to one-tenth (1/10) of such amount. See accompanying notes to condensed consolidated financial statements. 5 SECURITY NATIONAL FINANCIAL CORPORATION AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME (Unaudited) Three Months Ended March 31 Net earnings $ $ Other comprehensive income: Net unrealized gains (losses) on derivative instruments ) Net unrealized gains on available for sale securities Other comprehensive income (loss) ) Comprehensive income $ $ See accompanying notes to condensed consolidated financial statements. 6 SECURITY NATIONAL FINANCIAL CORPORATION AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF STOCKHOLDERS’ EQUITY (Unaudited) Class A Common Stock Class C Common Stock Additional Paid-in Capital Accumulated Other Comprehensive Income (Loss) Retained Earnings Treasury Stock Total Balance at December 31, 2012 $ ) $ Net earnings - Other comprehensive loss - - - ) - - ) Grant of stock options - Exercise of stock options ) - - - Sale of treasury stock - Conversion Class C to Class A ) 1 - Balance at March 31, 2013 $ ) $ Balance at December 31, 2013 $ ) $ Net earnings - Other comprehensive income - Grant of stock options - Exercise of stock options - ) - - - Sale of treasury stock - Stock Dividends (1 ) - ) - - Conversion Class C to Class A ) (1
